Order, Supreme Court, New York County (Edward H. Lehner, J.), entered June 30, 1989, which granted plaintiffs motion to serve a late notice of claim, unanimously affirmed, without costs.
Plaintiff, a passenger in a taxicab, was allegedly injured in an accident on December 28, 1988, when the taxicab collided with a vehicle driven by defendant’s employee. Although the police accident report clearly indicates that defendant’s employee was involved, plaintiff, ostensibly through inadvertence, initially served a notice of claim on the city, which informed plaintiff of her error by letter dated March 28, 1989. A notice of claim was served on defendant on April 17, 1989, and the instant motion was made on May 10, 1989, some five months after the occurrence of the accident.
The IAS court did not err in granting leave to serve a late notice of claim, given the shortness of the delay and the lack of prejudice to defendant. (Matter of Gerzel v City of New York, 117 AD2d 549.) Further, we note that defendant never denied actual notice of the accident, either as a result of notice from its employees or receipt of the police accident report. Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.